Citation Nr: 1737368	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  10-38 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active naval service from January 1975 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction over the case was subsequently transferred to the VA RO in Wichita, Kansas. 

This matter was previously before the Board, most recently in January 2017, at which time the Board remanded the issue currently on appeal for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

Sleep apnea is chronically worsened by service-connected PTSD.


CONCLUSION OF LAW

Sleep apnea is aggravated by service-connected PTSD.  38 U.S.C. §§ 1110, 1131, 5107 (2016); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has sleep apnea that was caused or chronically worsened by his service-connected PTSD.  

In a January 2017 VA medical opinion report, it was noted that the Veteran was diagnosed with sleep apnea in 2009.  The examiner at that time provided a negative opinion with regard to whether the Veteran's sleep apnea was etiologically related to his active service.  However, the examiner noted that there may be a link between the Veteran's diagnosed sleep apnea and his service-connected PTSD.  

In a January 2017 VA addendum medical opinion, the examiner opined that it was as likely as not that sleep apnea was aggravated by service-connected PTSD.  In this regard, the examiner noted that there was medical research which supported a link between sleep disturbance as a part of the cluster of PTSD symptoms and sleep apnea.  The examiner further noted that medical literature supported a finding that as PTSD symptoms increased in severity, so did the risk of sleep apnea.  

Therefore, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for sleep apnea is warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


